Citation Nr: 1749610	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Parkinson's disease claimed due to exposure to pesticides (to include symptoms of tremors, inability to read precision measuring equipment, sever pain in upper extremities and neck, inability to focus and concentrate, cramping, balance difficulty, visual disturbances, and dropping objects held).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1971 until February 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he incurred Parkinson's disease as a result of his exposure to pesticides during his military service.  He has submitted a few different articles and a presentation by VA's Southwest Parkinson's Disease Research, Education and Clinical Centers (PADRECC) indicating that there is an association between people's exposure to certain pesticides and their development of Parkinson's disease.  His VA and private medical records are conflicted as to whether the Veteran has Parkinson's disease or one or more similar conditions, such as Parkinsonism and essential tremor.  Furthermore, his medical records are relatively, if not completely, silent as to the etiology of his condition(s).  The Veteran was afforded two VA examinations, neither of which provided an opinion as to whether the Veteran's Parkinson's disease or similar condition(s) are etiologically related to his military service.  Considering the conflicting diagnoses noted in the Veteran's records, and the lack of any substantive opinions as to the etiology(ies) of his relevant condition(s), the Board finds that additional information would be helpful in the adjudication of this claim.
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his Parkinson's disease, Parkinsonism, essential tremor, and any other related conditions.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Then, give the Veteran and his representative sufficient opportunity to respond.

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's Parkinson's disease, Parkinsonism, essential tremor, and any other related conditions.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to address whether each of the above-mentioned conditions, if diagnosed, is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  
In reaching an opinion, the examiner is specifically asked to consider that: (a) the Veteran left active service in February 1971; (b) according to his previous statements, he was exposed to pesticides while on active duty; (c) according to some of his VA and private treatment records, he has Parkinson's disease, and according to others, he does not; (d) according to his application for Social Security Disability Insurance (SSDI), he sustained numerous head injuries and was struck by lightning since his active duty service, including while working in his civilian careers; and (e) according to his private treatment records, he has some family history of Parkinson's disease and/or related conditions.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for Parkinson's disease claimed due to exposure to pesticides (to include symptoms of tremors, inability to read precision measuring equipment, sever pain in upper extremities and neck, inability to focus and concentrate, cramping, balance difficulty, visual disturbances, and dropping objects held) must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




